Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-20 are pending.

Specification
The use of the terms “Bluetooth” and “Ultra WideBand” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 8-12, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (a) In claims 2-3, 8, 10-11 & 16-17, the limitation “the physical identifier” lacks proper antecedent basis; (b) claim 9, the limitation “the physical identifier information” lacks proper antecedent basis; (c) claim 9, last lines, the limitation “the received unique serial code,” lacks proper antecedent basis; (d) claim 12, the limitation “the RFID emulator” lacks proper antecedent basis; (e) claim 15, the limitation “the manufacturer or issuer identification information” lacks proper antecedent basis; (f) claim 16, the limitation “the serial code” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zatloukal et al. (USPGPUB 2014/0167914) (hereinafter “Zatloukal”).
As per claim 1, Zatloukal discloses, as shown mainly in FIGs. 1-2, a mobile device 102 comprising: a mobile application (software) configured to receive information corresponding to an identifier of an RFID tag (transponder) (see para [006], [0024], [0033]-[0035]; and communicate an emulate command to an RFID emulator based on the received identifier (para [0024]-[0025] & [0037]-[0039].
As per claim 2, Zatloukal is further considered to teach wherein the information corresponding to the physical identifier is input by a user into the mobile application via the mobile device, i.e., the RFID is manually entered by a user of the mobile device 102 (para [0033]-[0034]).
Claim(s) 1, 4-5, 9, 12-13 & 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chau (USPGPUB 2017/0017817).
As per claim 1, Chau discloses a mobile device comprising: a mobile application configured to: receive information corresponding to an identifier of an RFID tag 310, i.e., a data applications device 350 (mobile device) including UHF reader 320 comprising a data application (mobile application) configured to obtain a tag ID (identifier) of an RFID tag 310 (FIGs. 2-4; para [0091]-[0095]; claim 14 of Chau); and communicate an emulate command to an RFID emulator 330 based on the received identifier, i.e, communicate a command to RFID emulator 330 to perform a data conversion on the tag ID 310 (para [0093], [0095]-[0099]).
As per claim 4 (and similarly for claim 12), Chau is further considered to teach wherein the mobile application communicates with the RFID emulator via one of Bluetooth NFC, Wi-Fi or Ultra-WideBand, i.e., UHF reader of the data applications device 350 and the RFID emulator 330 are separated physically and communicate via a WIFO network (para [0088] & [0115]).
As per claim 5, Chau is further considered to teach wherein the mobile application is further configured to: upload the identifier to a server (i.e., the data applications device 350 receives product information represented by the tag ID from the cloud server, the data applications sends the tag ID to the cloud server (para [0090], [0095], [0097]) to determine a chip/identifying number corresponding to the RFID tag (the server determines product information, e.g., chip/identifying information, to identify a product associated with the RFID tag based on the tag ID (para [0090], [0095], [0097], [0115]), and receive the chip/identifying number from the server (receive the product information related to the RFID tag from the cloud server (para [0090], [0095], [0097]); and wherein the emulate command is based on the received chip/identifying number (the command for the RFID emulator 330 is based on the product information (para [0093]; [0095]-[0099]).
Per claim 9, Chau is considered to show a system comprising: a server (a system including a cloud server (FIG. 7; para [0075], [0113]-[0115); a universal RFID device (a data applications device for converting RFID tag signals into different types of signals, as shown in Table 1, into different formats (para [0077], [0093]); and a mobile application configured to receive information corresponding to an identifier of an RFID tag (a data application, i.e, mobile application, configured to obtain a tag ID (identifier) of an RFID tag (FIG. 4; para [0093], [0095])); upload the identifier to a server (i.e., the data applications device 350 receives product information represented by the tag ID from the cloud server, the data applications sends the tag ID to the cloud server (para [0090], [0095], [0097]) to determine a chip/identifying number corresponding to the RFID tag (the server determines product information, e.g., chip/identifying information, to identify a product associated with the RFID tag based on the tag ID (para [0090], [0095], [0097], [0115]), and receive the chip/identifying number from the server (receive the product information related to the RFID tag from the cloud server (para [0090], [0095], [0097]); and communicate an emulate command to the universal RFID device based on the received “unique serial code” (chip/identifying number), i.e., communicate a command to RFID emulator 330 to perform a data conversion of the product information into an NFC format based on the product information (para [0093], [0095]-[0099]).
As per claim 13 (and similarly for claim 20) Chau is further considered to disclose wherein the mobile application communicates with the server via webservices, i.e., the data application communicates with the cloud server (FIG. 7) via an internet service (webservices) (para [0014]-[0015], [0090], [0115]).
As per claim 17, the device or system as described with respect to claims 1 & 9, supra, is considered to encompass the method of claim 17 including the steps of receiving, at a mobile application, an identifier of an RFID tag; uploading the identifier from the mobile application to a server; determining, via the server, a chip/identifying number of the RFID tag based on the physical identifier; and storing, in a database hosted on the server, the chip/identifying number and the identifier, i.e., the server stores the product information and the tag ID in the database hosted on the server (see para [0088]-[0090], [0115]).
As per claim 18, Chau is further considered to teach the step of sending the chip/identifying number and the identifier to the mobile application, i.e., the tag ID and the product information are sent to the data application (para [0093], [0095], [0097]).
As per claim 19, Chau is further considered to teach the step of emulating, via an RFID emulator in communication with the mobile application, the RFID tag (the RFID emulator 330 is in communication with the data application and emulates the RFID tag in an NFC format readable by a smart phone (para [0093], [0098]-[0099]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 5-11, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zatloukal in view of Lin et al. (USPGPUB 2012/0296771) (hereinafter “Lin”).
For a description of Zatloukal, see the rejection, supra.
As per claim 3, Zatloukal remains silent as to the mobile device comprises a camera and wherein the mobile application receives the information corresponding to the physical identifier from a picture taken of the RFID tag by the camera.  Lin, in the same field of endeavor, discloses the mobile device, i.e., electronic device 10, comprises a camera 48 (FIG. 1; para [0075]), and wherein the mobile application receives the information corresponding to the identifier from a picture taken of a barcode (tag) by the camera 48 (FIG. 8; para [0075]). Since Zatloukal teaches receiving RFID information via an optical card reader (para [0035]), it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the mobile device and mobile application of Zatloukal, to include wherein the mobile device comprises a camera and wherein the mobile application receives the information corresponding to the physical identifier from a picture taken of the RFID tag by the camera, in order to provide the advantages of improving a user experience by providing a convenient means of identifying a product by using the image from a camera, as taught by Lin.  
As per claim 5, Zatloukal further discloses wherein the mobile application is configured to receive a chip/identifying number, i.e., the RFID includes an identifying number of the RFID tag (para [0006], [0033]-[0036]) and wherein the emulate command is based on the received chip/identifying number, i.e., the command to emulate the active RFID transponder to RFID emulation elements 106 is based on the RFID (FIGs. 1-2; para [0024]-[0025] & [0037]-[0040].  Zatloukal fails to disclose wherein the mobile application is further configured to: upload the identifier to a server to determine a chip/identifying number corresponding to the RFID tag and receive the chip/identifying number from the server.  Lin, in the same field of endeavor, discloses wherein the mobile application is further configured to upload the identifier to a server, i.e., electronic device 10 comprising an application configured to provide a product identifier related to a scanned item comprising RFID tag information to the server 430 (para [0130], [0135]-[0136], [0138]) to determine a chip/identifying number corresponding to the RFID tag, i.e., the server 430 determines product information including identifying information of the RFID tag, such as serial number, based on the product identifier (para [0128], [0130], [0134]-[0136]) and receive the chip/identifying number from the server, as described, supra.  From this teaching, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the mobile application of Zatloukal to have included wherein the mobile application is configured to upload the identifier to a server to determine a chip/identifying number corresponding to the RFID tag and receive chip/identifying number from the server, in order to provide the advantages of minimizing memory storage requirements for the mobile device by obtaining information from a server as needed instead of storing a plurality of RFIDs at one time, as taught by Lin.
For claim 9, Zatloukal discloses a system comprising: a universal RFID device, i.e., a system comprising RFID emulation elements 106 corresponding to the “universal RFID device”) configured to emulate different types of RFID transponders ((FIG. 1; para [0018], [0024]-[0028]); and a mobile application configured to: receive information corresponding to an identifier of an RFID tag, i.e., software (mobile application) is configured to receive a radio frequency “RFID” associated with an RFID tag (FIGs. 1-2; para [0006], [0024], [0033]-[0035]); receive the chip/identifying number of the RFID tag, i.e., the RFID includes an identifying number of the RFID tag (para [0006], [0028], [0033]-[0036]; and communicate an emulate command to the universal RFID device based on the received unique serial code, i.e., communicate a command to emulate an active RFID transponder to RFID emulation elements 106 based on the RFID (FIGs. 1-2; para [0024]-[0025] & [0037]-[0040]. 
Zatloukal, however, fails to disclose the system including a server; and the mobile application configured to upload the physical identifier information to the server, wherein the server is configured to determine a chip/identifying number of the RFID tag based on the identifier.  Lin, in the same field of endeavor, discloses wherein the mobile application is further configured to upload the identifier to a server, i.e., electronic device 10 comprising an application configured to provide a product identifier related to a scanned item comprising RFID tag information to the server 430 (para [0130], [0135]-[0136], [0138]) to determine a chip/identifying number corresponding to the RFID tag, i.e., the server 430 determines product information including identifying information of the RFID tag, such as serial number, based on the product identifier (para [0128], [0130], [0134]-[0136]) and receive the chip/identifying number from the server, as described, supra.  From this teaching, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the mobile application of Zatloukal to have included wherein the mobile application is configured to upload the identifier to a server to determine a chip/identifying number corresponding to the RFID tag and receive chip/identifying number from the server, in order to provide the advantages of minimizing memory storage requirements for the mobile device by obtaining information from a server as needed instead of storing a plurality of RFIDs at one time, as taught by Lin.
As per claim 6 (and similarly for claim 14), Zatloukal in view of Lin discloses the mobile device of claim 5 and the system of claim 9, respectively.  Modified Zatloukal further discloses RFID tag manufacturer or issue identification information, i.e., the RFIDs include information for identifying respective RFID signaling format/protocols associated with respective manufacturers (see para [0031], [0068, [0073]-[0075]). Zatloukal, however, fails to disclose wherein the mobile application is further configured to upload RFID tag manufacturer or issuer identification information to the server.  Lin further discloses wherein the mobile application is further configured to upload RFID tag manufacturer or issuer identification information to the server, i.e., the application is configured to send the product identifier to the server, wherein the product identifier includes manufacturer related information used to identify a manufacturer of a product associated with the RFID tag (para [0047], [0051]-[0052], [0136]),  From this teaching, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the mobile application of Zatloukal to be further configured to upload RFID tag manufacturer or issuer identification information to the server, in order to provide the advantages of minimizing memory storage requirements for the mobile device by obtaining information from a server as needed instead of storing a plurality of RFIDs at one time, as taught by Lin.
As per claim 7 (and similarly for claim 15), Zatloukal fails to disclose wherein the server determines the chip/identifying number by requesting the chip/identifying number corresponding to the identifier from a manufacturer or an issuer database, wherein the manufacturer or issuer is selected based on the manufacturer or issuer identification information.  Lin discloses wherein the server determines the chip/identifying number by requesting the chip/identifying number corresponding to the identifier from a manufacturer or an issuer database, i.e., the server determines the product information corresponding to the product identifier from a manufacturer database 94 or a retailer database 96 (para [0052]-[0053]), wherein the manufacturer or issuer is selected based on the manufacturer or issuer identification information, i.e., the manufacturer database 94 is chosen to provide the product information base on requested information indicated in the manufacturer related information of the product identifier (para [0051]-[0052]).  It would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the mobile device of Zatloukal to include wherein the server determines the chip/identifying number by requesting the chip/identifying number corresponding to the identifier from a manufacturer or an issuer database, wherein the manufacturer or issuer is selected based on the manufacturer or issuer identification information, in order to provide the advantages of minimizing memory storage requirements for the mobile device by obtaining information from a server as needed and ensuring appropriate manufacturer information is acquired, as taught by Lin (para [0072]).
As per claim 8 (and similarly for claim 16), Zatloukal fails to disclose wherein the server determines the chip/identifying number by requesting the information corresponding to the physical identifier from a manufacturer or an issuer database, wherein the manufacturer or issuer is selected based in part on the identifier.  Lin discloses wherein the server determines the chip/identifying number by requesting the information corresponding to the physical identifier from a manufacturer or an issuer database, i.e., the server determines the product information corresponding to the product identifier from a manufacturer database 94 or a retailer database 96, wherein the product information includes the product identifier (para [0052]-[0053], [0072]), wherein the manufacturer or issuer is selected based in part on the identifier, i.e., the manufacturer database 94 is chosen to provide the product information base on requested information indicated in the manufacturer related information of the product identifier (para [0051]-[0052], [0072]).  It would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the mobile device of Zatloukal to include wherein the server determines the chip/identifying number by requesting the information corresponding to the physical identifier from a manufacturer or an issuer database, wherein the manufacturer or issuer is selected based in part on the identifier in order to provide the advantages of minimizing memory storage requirements for the mobile device by obtaining information from a server as needed and ensuring appropriate manufacturer information is acquired, as taught by Lin (para [0072]).
As per claim 10, modified Zatloukal further discloses wherein the information corresponding to the physical identifier is input by a user into the mobile application, i.e., the RFID is manually entered by a user 102 (para [0033]-[0034]).
As per claim 11, Zatloukal further discloses the RFID tag (para [0006], [0033], [0035], however, Zatloukal fails to disclose wherein the mobile application receives information corresponding to the identifier from a picture taken of the RFID tag.  Lin discloses wherein the mobile application receives information corresponding to the identifier from a picture taken of the RFID tag, i.e., electronic device 10 receives information corresponding to a product identifier from a picture taken of a barcode (tag) by a camera 48 (FIG. 8; para [0075]).  Since Zatloukal teaches receiving RFID information via an optical card reader (para [0035]), it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the mobile device and mobile application of Zatloukal, to include wherein the mobile device comprises a camera and wherein the mobile application receives the information corresponding to the physical identifier from a picture taken of the RFID tag by the camera, in order to provide the advantages of improving a user experience by providing a convenient means of identifying a product by using the image from a camera, as taught by Lin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
August 17, 2022